 ALEXANDER'S RESTAURANT AND LOUNGEAlexander Dawson,Inc. d/b/a Alexander's Restaurantand Lounge and Local Joint Executive Board ofLas Vegas Culinary Workers Union Local 226 &Bartenders Union Local 165, Hotel & RestaurantEmployees and Bartenders International Union,AFL-CIO. Case 31-CA-5501February 10, 1977DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND JENKINSOn June 23, 1976, Administrative Law JudgeWilliam J. Pannier III, issued the attached Decisionin this proceeding. Thereafter,Respondent filedexceptions and a supporting brief. Counsel for theGeneral Counsel and the Charging Party filed briefsin opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record 1 and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusionsof the Administrative Law Judge and toadopt his recommended Order as modified herein.3Louis Clery and his brother worked as busboys atRespondent's restaurant. Louis Clery testified that heand his brother were active in the Union's drive andhad solicited cards on the Union's behalf. Cleryclaimed that these activities came to the attention ofMejlaender, one of Respondent's supervisors, whobegan to watch the Clery brothers and made deroga-tory remarks about them.Clery's testimony about the surveillance over him-self and his brother was corroborated by Mejlaender.According toMejlaender, he and Respondent'sgeneral manager, Norman Martin, drew up a list ofemployees thought to be antiunion. The Clerybrothers were left off the list and thereafter MartinIRespondent filed a motion to correct the transcript The GeneralCounsel and the ChargingPartyopposed the motion.The disputed section ofthe transcript indicates that Respondent introduced as its exhibit certainemployment applications In its exceptions to the Administrative LawJudge'sDecision,Respondent asserted that these employment applicationswere allowed into evidence improperly because they were not authenticated.In its motion to correct,Respondent maintains that at the hearing it movedfor the introductiononly ofcertain writings which appeared on the face ofthe application forms but that it opposed the General Counsel'smotion tointroduce the application forms themselves into evidence.We find it unnecessary to dispose of the Respondent's motion because itsdetermination would in no way affect the result reached in this case.In thisregard,we note our agreement with the Administrative Law Judge'sconclusion,contained in fn. 6 of his Decision, that the applications weresufficiently authenticated and admissible under Rule 901(a) of the FederalRules of Evidence.2The Respondent has excepted to certain credibilityfindings made by228 NLRB No. 24165directed him to keep a close watch on the brothersbecause of their suspected union activities.Martin did not deny Mejlaender's testimony aboutthe employee list. Nor did he deny telling Mejlaendertowatch the Clery brothers. However, he claimedthat his decision to watch the brothers was promptedby concern about acts of "sabotage" at the restaurantsuch as the filling of sugar containers with salt.The Administrative Law Judge credited Clery andMejlaender. In discrediting Martin, the Administra-tive Law Judge noted that Martin was not a convinc-ing witness and that his proffered explanation fordirectingMejlaender to watch the Clery brothers wasunsupported by any evidence that the brothers werein any way connected with the so-called sabotage.Accordingly, the Administrative Law Judge specifi-cally found that Respondent directed Mejlaender toengage in surveillance of the Clery brothers becauseof their union activity.Despite this finding, the Administrative Law Judgeconsidered Respondent's surveillance only as back-ground in determining Respondent's overall motiva-tion. In so doing, the Administrative Law Judgenoted the absence of a specific allegation in thecomplaint that the surveillance violated Section8(a)(1) of the Act. He also noted the failure of theGeneral Counsel to amend the complaint to allegesuch a violation.We agree with the Administrative Law Judge thatthe record clearly establishes that Martin directed thesurveillanceof these employees because of theirunion activities.Moreover, in our opinion, thisincident is sufficiently related to the subject matter ofthe complaint to justify a specific finding of aviolation of Section 8(a)(1) of the Act. In this regard,we note that Respondent's surveillance over itsemployees' union activities is part and parcel of itspersistent antiunion campaign which included theunlawful interrogation of prospective employees, thegrant of wage benefits to undercut union support, andthe outright refusal to hire individuals whose back-ground indicated potential union adherence. We alsonote that Respondent's conduct in surveilling thesetheAdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrule an Administrative Law Judge's resolutionswith respect to credibili-ty unless the clear preponderanceof all of the relevantevidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951). We have carefullyexaminedthe recordand find no basis for reversing his findings.3ChairmanMurphywould adopt the AdministrativeLaw Judge'sDecision and recommendedOrder without modification. She would not findan additional violation predicated on Respondent's surveillanceof employeeunion activities since no exceptions were filed tothe failure of theAdministrativeLaw Judge to findsuch a violation, the complaintcontainsno allegation with respect to thisactivity,and, in her view, it is unrelated tootherallegations of the complaint,and GeneralCounsel did not urge thatsuch a violationbe found,but merely presentedthe activityas backgroundfor theother violations alleged. See AdministrativeLaw Judge'sDecision,sec. IV,G. 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployees was fully litigated at the hearing and thatRespondent had ample opportunity to offer, and infact did offer, evidence on this point. Accordingly, weshall find this violation of the Act and provide anappropriate remedy. SeeCrown Zellerbach Corpora-tion,225 NLRB 911 (1976), and cases cited therein atfootnote 6.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Boardadopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that RespondentAlexander Dawson, Inc. d/b/a Alexander'sRestau-rant and Lounge, Las Vegas, Nevada, its officers,agents,successors,and assigns, shall take the actionset forthin said recommendedOrder,as somodified:1.Insert thefollowing paragraph as paragraph1(d) and reletter the subsequent paragraph accord-ingly:"(d) Engaging in surveillanceof employees becauseof the employees' union and protected activities."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsAct, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a represen-tative they chooseTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all such activitiesexcept to the extent that the employees'bargaining representative and the employerhaveacollective-bargainingagreementwhich imposes a lawful requirement thatemployees become union members.WE WILL NOTinterrogateyou concerning yourunion membership and sympathies.WE WILL NOT grant tip subsidies or otherbenefits to you to dissuade you from supportingany labor organization and WE WILL NOT other-wise discriminate against you in regard to hire ortenure of employment or any term or condition ofemployment because of your support for a labororganization.WE WILL NOT refuse to hire employees whoindicate that they are members or supporters ofthe Union or because they have been employed atestablishments in which the Union has served asthe bargaining representative of employees.WE WILL NOTengagein surveillance of employ-ees becauseof their union or other protectedactivities.WE WILL NOT in any other manner interferewith your rights set forth above which are guaran-teed by the National Labor Relations Act.WE WILL pay Dorothea R. Murdock, Don H.Jacobs, Chris G. Dunkle, Charlotta M. Jackson,H. Lee Marshak, William D. Harkson, JimmyWalters, John C. Chandler, Sue L. PantanoMastrogioeanni,Charles L. Stewart, Gary A.Mighell, Terry M. Lewman, Marcel M. Fardoux,Manfred R. McKinnis, Laurel L. Green, ElmerLee Wood, Larry B. Frisk, and Joseph A. Russoany money they lostas a resultof our failure toconsider them for employment on a nondiscrimi-natory basis, following filing of their employmentapplications,with interest at 6 percent, and WEWILL offer them any job which they would havereceived had their applications been properlyconsidered.ALEXANDER DAWSON,INC. D/B/A ALEXANDER'SRESTAURANT ANDLOUNGEDECISIONSTATEMENT OF THE CASEWILLIAM J.PANNIER III,Administrative Law Judge: Thismatterwas heard by me in Las Vegas, Nevada, onFebruary 3 through 6, 1976. On October 31, 1975,1 theActing Regional Director for Region 31 issued a complaintand notice of hearing, based on an unfair labor practicecharge filed on July 28, alleging violations of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended,29 U.S.C. Sec. 151,et seq.,herein called the Act.All parties have been afforded full opportunity to appear,to introduce evidence,to examine and cross-examinewitnesses, and to file briefs. Based upon the entire record,upon the briefs filed on behalf of the parties, and upon myobservation of the demeanor of the witnesses, I make thefollowing:'Unless otherwise stated, all dates occurred in 1975. ALEXANDER'S RESTAURANT AND LOUNGE167FINDINGS OF FACT1.JURISDICTIONAt all times material, Alexander Dawson, Inc. d/b/aAlexander's Restaurant and Lounge, herein called Respon-dent, has been a corporation duly organized under andexistingby virtue of the laws of the State of Nevada, with anoffice and principal place of business located in Las Vegas,Nevada, where it has been engaged in the operation of arestaurant and bar. In the course and conduct of itsbusiness operations, Respondent annually derives grossrevenues in excess of $500,000 and annually purchases andreceives goods or services valued in excess of $50,000directly from suppliers located outside the State of Nevada.Therefore, I find, as admitted in the answer to complaint,that Respondent,at all timesmaterial herein, has been anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDAt all timesmaterial,Local Joint Executive Board of LasVegas Culinary Workers Union Local 226 & BartendersUnion Local 165, Hotel & Restaurant Employees andBartenders InternationalUnion, AFL-CIO, herein calledtheUnion, has been a labor organization within themeaning of Section 2(5) of the Act.III.ISSUESAs framed by the complaint and amendment thereto thefollowing issues are presented in this matter: 21.Whether, beginning in February and continuingthereafter, Respondent interrogated applicants for employ-ment concerning their union activities and sympathies, inviolation of Section 8(a)(1) of the Act.2.Whether, in July and August, Respondent granted tipsubsidies to employees in an effort to dissuade them fromsupporting the Union, in violation of Section 8(a)(3) and (1)of the Act.3.Whether, in February, Respondent commenced apractice of refusing to hire applicants for employmentbecause of its suspicions that those applicants were favor-ably disposed toward the Union, thereby violating Section8(a)(3) and (1) of the Act, and whether in the course of sucha practice Respondent denied employment,inter alia,toDorothea R. Murdock, Dorothy Jean Gosnell, Don H.Jacobs, Chris G. Dunkle, Charlotta M. Jackson, H. LeeMarshak,William D. Harkson, Jimmy Walters, John C.Chandler, Sue L. Pantano Mastrogioeanni, Charles L.Stewart,Gary A. Mighell, Joseph A. Russo, Terry M.Lewman, Marcel M. Fardoux, Manfred R. McKinnis,Laurel L. Green, Elmer Lee Wood, Gordon Scott andHelenSchmuck; and whether Respondent dischargedRichard Ogden.IV.THE ALLEGED UNFAIR LABOR PRACTICESA.The SettingRespondentis a separatedivision of Alexander Dawson,Inc., whichalso operatesa number of other enterprises. In1974, Chairman of the Board and Chief Executive OfficerG. B. Henderson conceived the idea of constructing arestaurantto serve tenantsof two buildings in Las Vegasowned by Alexander Dawson, Inc. Construction of thisrestaurant commencedin 1974. According to GeneralManagerNorman D. Martin, the cocktailloungeportion ofthe facility opened on March 24 and, in the middle of thefollowing month,the restaurantportion was opened.The principalissue in thisproceeding revolves around theprocedures followed to staff the cocktail lounge andrestaurant.The General Counsel presented five formersupervisors- Fariborz (Fred) Sadri, George Petrunjo,Hugh Buck, Jean-Pierre Mejlaender, and Michael Whit-comb 3- each of whom testified that Respondent'smanagementofficialshad instructed them not to hireapplicants who would be favorably disposed to the Unionor who had backgroundsdisclosingprior affiliation withthe Union. Respondentpresentedfourmanagement offi-cials-Henderson,President Farrow J. Smith, GeneralManager Norman D. Martin, and former CorporateSecretary Gary Abraham - each of whom denied havingissued such instructions and each of whom denied thatthere had ever been any policy of precluding applicantsfrom consideration for employment because of theirsympathies toward the Union. Additionally, Respondentasserts that a conspiracyexists tosubject it, wrongfully, toliability forthe commissionof unfair labor practices. Inconnection with thisassertionRespondent charges thateach of the five former supervisors had motives for joiningsuch a conspiracy and, further, that thesubstanceof theirtestimonies disclosesthat they were, in fact, acting pursuantto such a conspiracy.B.The SupervisorsThere is merit to Respondent's assertion that a basisexists for the five supervisors to harbor animosity towardRespondent. Four of them had been terminated and one,Sadri, had quit in August after having been demoted, inJune, from food-and-beverage manager to maitre d'. It wasclearwhen they testified that each of them felt thatRespondent had been unfair in its treatment of them. Forexample, Buck testified that he had never been warned thatRespondent had a policy which prohibited its personnelfrom engaging in "outside interests" and, further, that hedid not regard his partnership in a fast foods enterprise asbeing a "sufficient reason" for terminating his employmentat Respondent's gourmet restaurant. Similarly,Whitcombtestified that he believed thathis terminationhad, in reality,resulted from the fact that on the day before his dischargehis union book had been left on a desk in plain view ofMartin. In fact,Whitcomb filed an unfair labor practice2 In his brief,counsel for the General Counsel also alleges that Respon-dent engaged in surveillance of activities of employees whom Respondentbelieved to be union supporters. However,theGeneral Counsel has notmoved to amend the complaint to allege such conduct as a violation of Sec.8(ax 1) of the Act.3Whitcomb'sname also appears in the record under the spellingWitcome. 168DECISIONSOF NATIONAL LABOR RELATIONS BOARDcharge concerning his termination,but his status as asupervisor precluded further processing of that charge.4Mejlaender denied that he had solicited tips,the reasonadvanced for his termination. Yet, when they testified,these three former supervisors did not appear to beattempting to tailor their testimony to cast Respondent inan unfavorable light. Nor did they appear so hostile towardRespondent that they would make the effort to do so.A whollydifferent situation was presented by Sadri andPetrunjo. Both appeared to harbor considerable hostilitytoward Respondent and, in Sadri's case, this hostilitymanifested itself in total contempt. Thus, he testified:Sometimesyou just feel like the company is just wastingyour time, because I couldn't increase my knowledgeworking under Mr. Martin and Mr. Smith, because Iconsider those people unqualified people. They didn'thave any knowledge of management, theydidn't haveany college education. So I was just kind of wasting mytime,causingmatterswithmy wife and too manypeople.In a like vein, in an effort to obtain reemployment withRespondent, Petrunjo authored a letter on November 12 inwhich he wanted,inter alia:Now, gentlemen it is not blackmail,what I am going totell you. I just wish I had my job back, which I carriedout verywell. If I do not receive an answer to my letterfrom you in a few days, I am going to make the first stepto dishonour the reputation of your company.5That Petrunjo was prone to tailor his testimony adverselytoRespondent was illustrated most graphically by hisgeneralized claim that applicants had been discriminatedagainstby his superiors, but by his inability to list anyspecific examples to support that generalization,other thanSusanHamon. Examination of Hamori'sapplication,submitted by the General Counsel, discloses on the secondpage that her age was listed as 54 years old and on the lastpage, printed in Sadri's handwriting, is the phrase: "Mr.4Although the Charging Party contends that neither Whitcomb norPetrunjowas a supervisor, both the General Counsel and Respondentcontend that they were supervisors.Whitcombadmittedly supervised waitersand busboys in the dining room,scheduling their hours,scheduling overtimewhen necessary, and assigning waiters to stationsat which theywere to work.As executiveor head chef,Petrunjo scheduled the workinghours for kitchenpersonnel and, while he did not schedule overtimefor employees, heapparently had the authority to authorize overtime work whenever neces-sary.Moreover,Petrunjo was the only person to interviewapplicants forkitchen positions and, in view of the inexperience of Respondent's manage-ment officials in restaurant work,Petrunjo's recommendations regarding thequalifications of applicants appear to have been followed.On two of thethree occasions thatWhitcomb recommended applicantsbe hired foremployment,his recommendations were followed.Similarly,on one occa-sion when Whitcomb recommended that an employee be reprimanded forreporting late for work,Martin followed that recommendation.As demon-strated by Ogden's termination,discussedinfra,Petrunjo's recommendationsrespecting termination appear to have been followedTherefore, I find thatboth Whitcomb and Petrunjo were supervisors within the meaning of Sec.2(11) of the Act.5 In an effort to rehabilitate Petrunjo's testimony, the General Counselintroduced a prehearingaffidavit,predatingtheNovemberletterandcorresponding with Petrunjo's testimony.However,this affidavit,bearingthe date August27, was preparedafter Petrunjo's termination and at a timewhen he hadadmittedlycommenced activesupport forthe contention thatMartin said the man [sic] is too old." Quite clearly, the factthat Hamori did not obtain employment with Respondentwas not related to any possible union sympathy on her part,but rather, as acknowledged by Sadri's notation, was basedsolely upon the fact that Respondent believed Hamori tohave been too old to handle employment with Respondent.Furthermore, on cross-examination Petrunjo continuallyevaded answering questions put to him. I am convincedthat this evasion was not the product of language difficul-ties,but was undertaken in an effort to obtain time toformulate answers consistent with the portrait that he wastrying to portray of Respondent and, further, to avoiddiminishing his own position. With respect to the latterpoint,it isworth noting that while Petrunjo denied thatanything had been said to him at the time of his terminationregarding the substitution of pork for veal, in his letter ofNovember 12 he admits having been told, when terminated,that he was being terminated because he had substitutedpork for veal.In thesecircumstances, I credit Petrunjo onlyinsofar as his testimony is corroborated either by othercredible testimony or by objective considerations.The central figure in Respondent's argument concerningan asserted conspiracy is Sadri. As noted above, Sadriappeared to harbor considerable hostility toward Respon-dent.Moreover, it was manifest that he had been in contactwith the Union well before the time that he had ceasedworking for Respondent. Thus, he acknowledged havingbeen a member of the Union prior to commencing work forRespondent and, shortly before Petrunjo's termination,Sadri had suggested that Petrunjo contact the Union toascertainif it would protect his job.The centralitemof concern regarding Sadri's testimonyinvolved a series of completed four-page application foremployment forms, introduced by the General Counsel tosupport the allegation concerning Respondent's hiringpractices .6Red X's appeared on the front pages on theseforms and, on the third page, where the applicants listedprior employment, red circles had been drawn around itemswhich ostensibly disclosed a prior relationship to theUnion, i.e., employment in establishments where the Unionwas the bargaining representative. On the final page of aRespondent had engaged in unfair labor practices.Moreover,the sentimentsexpressed in the letter concerning his discharge,which Petrunjo attributed toinadvertent interference in a personal relationship between supervision and acocktailwaitress,undoubtedlyexisted from the time thathe had beenterminated.That his feelings did not ripen into articulationuntil Novemberhardlynegates their existenceprior tothe takingof the affidavit. Thus, I donot believe that the affidavitservesto effectively rehabilitate Petrunjo'stestimonymerely because it predatedhis Novemberletter.6 In its brief Respondent challengesthe authenticity of several of theseapplications(particularly those of Kirk, Kublin,Russo, and Lewman) wherethe applicant did not appear as a witnessand where no other witness hadspecific recall of the application or of the circumstancesunder which it hadbeen filed.However, these applications were similar in natureto those filedby a numberof other applicantswho did appear and who did testifyconcerning the authenticity of their own applications.Though,as discussedabove,there wascontroversyregarding the authorshipof certainmarkingsappearing on the applications,Respondent presented no evidence showingthat the applications themselves had been theproduct of forgery or had beencompleted by any interestedparty otherthan the applicant.Under Rule901(a) of theFederal Rules of Evidence,documents are admissible so long asthere is evidence sufficientto support a finding thatthe matter in question iswhat its proponent claims.In view ofthe similarityof these applications tothosewhichwere authenticatedby the applicants, and absent evidenceshowing thatthey were prepared by anywitness in this proceeding, I find theapplicationshave beensufficiently authenticatedto be admissible. ALEXANDER'S RESTAURANT AND LOUNGEfew of the applications Sadri had written comments which,in substance, stated that the refusal to employ the individu-alwas the resultof prior union affiliation. Though theGeneral Counsel contends that these markings demonstratethe existenceof a discriminatory hiring policy, Respondentcontends that the markingswere insertedby Sadri in aneffort to perfect acase againstRespondent and should notbe given any weight. From the record and from myobservation of Sadri, it would appear that Respondent hasthe better of this argument.In the first place thereis the issueof the circumstancesunder which these documents were removed from Respon-dent's premises. Sadri testified on direct examination thatthey had been included among his personal papers and,thus, had been inadvertently removed from the office whenhe had collected those personal papers on his final day ofemployment with Respondent: "The day I left, when Icleanedmy office, it was around 20 or 25 applications."Yet, Sadri did not leave Respondent's employment untilmid to late August and Dennis M. Sabbath, one of theUnion's attorneys, filed the charge on July 28, using theapplications submitted by Sadri as the principal evidence tosupport the charge.It is,consequently, apparent that theapplication forms could not have been removed fromRespondent's premises in the innocentfashion which Sadriinitially attempted to portray. Indeed, apparently alerted tothe possibility of a problem by the tenor of cross-examina-tion,Sadri ultimately reversed his field and testified that hehad removed the forms prior to his last day of employmentwith Respondent. Yet, at no point was he able to recall thedate on which he had assertedly done so. In view of the factthat Sabbath came intopossessionof the forms almost Imonthprior to Sadri's departure from Respondent, I find itmost unlikely that the forms could have been removed atthat time for any reason other than to use them as a basisfor assisting the Union's cause againstRespondent and inretaliation for Sadri's demotion to maitre d'. This conclu-sion is,of course, consistent with the attitude which Sadridisplayed during the course of the hearing toward Respon-dent.Moreover, Sadri's conduct in removing these applica-tions parallels what took place when Petrunjo left, for healso acknowledged removing rejected applications fromRespondent'spremises,although, like Sadri, he testifiedthat the removal had been inadvertent. Nonetheless, theseapplications were turned over to the Union, apparently as aresult of conversations between Petrunjo and Sadri.Second, when Sadn testified about the red X's and circleshe admitted only thatsomeof them had been written byhim. It was clear that he was attempting to convey theimpressionthatRespondent'smanagementofficials hadmade the others -a conclusionconfirmed by Sabbath'stestimony that Sadri had told him (Sabbath) that he (Sadri)had not made the red markings on the forms and that it hadbeen Martin who had made themarkings.?Notwithstand-ing the fact that Sadri should have known that all of thecircles had been drawn by him and that all of the X's hadbeen written on the forms by him, he claimed at the hearingr I sustained a post-answer objection to this testimony on the groundsthat it was hearsay However, no motion to strike the testimony was made,nor was one granted Accordingly, while I am not considering Sabbath'stestimony concerning what Sadn had said to him for the truth of the matter169that he was not aware if some of such markings had beenmade by him and he asserted further that other individualsin Respondent'smanagementhad also made these mark-ings.Yet, Examiner of Questioned Documents Bowmantestified, based upon his study of the exhibits, that all of thered X's and circlesat issue inthismatter had been theproduct of Sadri's authorship - a fact which the GeneralCounsel appears to concede to be true in his brief and aconclusion which appears quite reasonable in light of theunique manner in which the circles were drawn and thesimilarity of the manner of drawing the circles and ofmaking the X's.In these circumstances, I find that these red markings onthe applications for employment introduced by the GeneralCounselweremade by Sadri. Moreover, in view ofinconsistenciesin Sadri's testimony, viewed in light of theother evidence in thismatter,concerning the manner inwhich the applications were removed from Respondent'spremisesand his obviouslyfalse statementsconcerning theauthorship of the ostensiblyincriminatingmarkings onthose forms, I find that these red markings,as well asSadri's comments on the fourth page of a few of the forms,are not entitled to any weight. It simply has not been shownby a preponderance of the evidence that they weregenerated by Sadri for reasons other than venting hishostility toward Respondent by attempting to construct astronger case for finding the Respondent committed unfairlabor practices. Accordingly, like Petrunjo, I credit Sadrionly to the extent that his testimony is corroborated byobjective considerations or by other credible testimony.Respondent further argues that a credibility resolutionadverse to Sadri and Petrunjo demonstrates that a conspir-acy was in progress and that this conspiracy was designedto ensure that Respondent would be unjustifiably heldresponsible for engaging in an unlawfully motivatedpracticeof selectingemployees for employment withRespondent. Yet, evenwere it assumedthat all five formersupervisors calledas witnessesby the General Counsel hadtestified untruthfully, the record in this matter, consisting ofRespondent's own admissionsand of other testimony andevidence, amply justifies the conclusion that Respondenthad, in fact, been engaging in a discriminatory hiringpractice.C.Respondent's Nonunion PolicyRespondent admits that it was intent upon operating on anonunion basis. Henderson conceded that this had been hispolicy.Moreover, it was a policy that was clearly communi-cated to lower management as is shown by the fact thatSmith,Martin, and Abraham had been cognizant ofHenderson's objective. It is also clear that Henderson'snonunion policy was communicated to the supervisors.Thus, Henderson acknowledged having explained to Sadri,when the latter had been hired, that "management intendedAlexander'sRestaurant to be nonunion." Smith, also,conceded that he may have mentioned this policy to Sadri,andMartin admitted that, at various times, he hadasserted,consistentwith the ruling that I made,Iam considering thattestimony for all other purposes, including the fact that it shows that Satin atone time denied havingmade any ofthe red markings on the applications. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDcommented to Sadn that Respondent hoped to maintain anonunion house. Finally, asked if it had been commonknowledge among the supervisors that Alexander's Restau-rant was a nonunion house, Abraham responded, "Yes. Iwould say yes." These circumstances provide ample corro-boration for those portions of the supervisors' testimoniesattributing to Respondent's officials statements concerningRespondent's policy of operating on a nonunion basis.D.Action to Implement Respondent's PolicyIt is also clearthat Respondent did more than merelyhope passively that it could remain nonunion. In additionto advising its supervisors of the nonunion policy, Smithadmitted that in the fall of 1974 Martin and Buck hadaccompanied him to a Las Vegas law firm's office because"we wanted to try to maintain a nonunion house, arestaurant, and we were getting information at that time." 8InMarch, Abraham was dispatched to Los Angeles toattend a program on preserving nonunion status. Uponreturning, he distributed a confidential memorandum to thesupervisors incorporating the material which he had re-ceived at the Los Angeles program, thereby reinforcingRespondent's oft-stated policy of maintaining a nonunionoperation. Though Henderson testified that the purpose forAbraham's attendance at the program had been "to get assophisticated in what the law required on how to conductourselves properly in a business that we had never been inbefore," examination of the memorandum distributed byAbraham does not disclose any matters unique to restau-rant operations. It does, however, contain a thoroughdiscussion of steps to follow should a union demandrecognition as the bargaining representative of an employ-er's employees.E.The Tip SubsidiesIt is also clear that Respondent, in an effort to preserve itsnonunionstatus,pursued an additional course of actionwhich led it to transgress the line dividing unlawful fromlawful conduct. On April 30 (through inadvertence oneemployee did not receive a bonus until early May), on May28, in mid-July following receipt of the Union's letterdemanding recognition, and in August, tip subsidies weregrantedto Respondent'swaiters,cocktail waitresses, bar-tenders, and busboys.9 Smith and Martin testified that thepurpose for the subsidies was to retain personnel, asubstantial portion of whose income was derived fromcustomergratuities,during a period when, as a new8 In its brief Respondent assails Buck's credibility, in part, on the groundthat the restauranthad been underconstruction during histenure as food-and-beverage manager Thus,argues Respondent, there would have been nopurpose for Respondent to have advised Buck of any antiumon hiring policysince employees were not then being hired Yet, Respondent did not disputeBuck's assertion that during his 8-or 9-month tenure,ending on January 8,Respondent had set several target dates for opening in 1974 but thatpostponements had been encountered due, apparently,to constructiondelaysThe above-described trip to the Las Vegas attorney's office wouldappear to corroborate Buck that hiring had been considered in 1974 and thatRespondent had begun taking steps to implement its nonunion hiring policy.Consequently,it is not inconceivable that Respondent would have advisedBuck of its nonunionpolicy during 1974.9While busboy Louis Clery claimed that kitchen personnel had alsoreceived tip subsidies,this was not supported by Respondent's records andenterprise,Respondent did not anticipate the volume ofpatronage that ultimately would be achieved once itsreputation became established. Thus, to prevent loss ofpersonnel through dissatisfaction with a low volume of tips,Respondent formulated the policy of providing subsidies asa supplement to the tips which these employees wouldreceive.Although the complaint alleged only that the July tipsubsidieswereunlawful, in his brief counsel for the GeneralCounsel argues "it is likely that all the bonuses were givento dissuade the employees from forming a union." Contraryto this argument, the evidence does not support the GeneralCounsel's contention that the April and May subsidies hadbeen conferred for unlawful motives. Respondent's expla-nation for instituting the program is reasonable. Thatbusinessmay ultimately have exceeded expectations or thatpatronage may have increased more quickly than antici-pated does not serve to render the subsidy programunlawful, for it was based upon a forecast that patronageduring Respondent's initialphase of operation would besignificantly less than would be the case once Respondentbecame established. Moreover, there is no evidence that theUnion or any other labor organization had been campaign-ing among Respondent's employees when the tip subsidyconcept was conceived. Nor is there any evidence that acampaign was in progress during April and May when thefirst two subsidies were granted. In these circumstances, theformulation of the tip subsidy program and its implementa-tion in April and May appear to have been motivated solelyby business considerations. Accordingly, I find that theformulation of the program and the April and May tipsubsidies did not violate Section 8(a)(1) of the Act.A quite different situation is presented by the subsidiesgranted in July and August. The sequence of granting tipsubsidies had been broken in June, when no subsidies wereconferred. No evidence was presented to show that businesshad so declined in July, when compared with that in June,that resumption of subsidies was warranted. Indeed, Smithconceded that it may well have been in July that theluncheon business had so increased in volume that itbecame necessary to utilize the cocktail lounge to serveluncheon meals.Moreover, there was a significant andunexplainedincreasein the dollar amount of the subsidiesconferred in July and August when compared with thosepaid in the spring. Thus, in April and May, the amounts ofthe subsidies had ranged between $10 and $20, except forone waiter who had received a $30 subsidy in April and twococktailwaitresseswho had received $25 subsidies in May.By contrast, no subsidy conferred in July was less than $25,no witnesseswere called to corroborate Clery'sassertionthat cook DennisBerry,dishwasherJerry,and preparerTom had each reported to him (Clery)that they had receivedbonuses.No explanation was advanced for the failureto callsuch witnesses and no employees in other classificationstestified thatthey had receivedbonuses.Moreover, Clery asserted that he had receivedonly twobonuses during hisemployment with Respondent, one in July andone in April. In fact,Respondent'srecords disclose that Clery also hadreceived a bonusin May.It appeared to me that, by thistestimony, Clery wasattemptingto createa sufficientgulf between the bonuses which he hadreceivedto warrant the conclusion that,as allegedin the complaint, his Julybonus had been the product of Respondent's desire toundermine employeesupport for the Union. Accordingly, I do not credit Clery's testimony thatemployeesother thanwaiters, waitresses, bartenders, and busboys receivedtip subsidies,since it, likewise, appears motivated by a desire to perfect aviolationby Respondent. ALEXANDER'S RESTAURANT AND LOUNGEan amount paid to three busboys.Two bartenders and threewaiters received subsidies of $40 and two cocktail waitress-es received$50 subsidies.One month later,inAugust,cocktail waitresses again received$50 and bartenders againreceived$40 subsidies.The timing of the summer subsidies is also significant, forby the time that the July subsidies had been conferred,Respondent admittedly had received the Union's letterdemanding recognition.Indeed,accompanying the pay-checks,which included the July bonus,was a form letter inwhich Respondent asserted its opposition to unionizationof its employees,thereby drawing a direct equation betweenthe benefits conferred in the paychecks and the union'songoing campaign.Significantly,Martin admitted thatwhile Respondent'swage scales had initially been equiva-lent to those paid under the union's contracts in the area, aJuly increase provided by the union'sagreement hadresulted in a disparity which had left Respondent's ratesless than those paid at union establishments.InNewport Division of Wintex Knitting Mills, Inc.,216NLRB 1058 (1975),the Board stated:An employer's granting a wage increase during a unioncampaign "raises a strong presumption" of illegality. Inthe absence of evidence demonstrating that the timingof the announcement of changes in benefits wasgoverned by factors other than the pendency of theelection,the Board will regard interference with em-ployee freedom of choice as the motivating factor.In the instant case there can be no other conclusion thanthat the July and August subsidies were granted for theobjective of dissuading employees from continuing tosupport the Union.No subsidies had been granted in Juneand there was no showing that business in July haddeclined to the point where resumption of the subsidyprogram was warranted. The summer subsidies were notgranted until after Respondent had learned of the Union'sorganizing campaign and,as shown by the letter whichaccompanied the July paychecks,Respondent was attempt-ing to equate its conferral of benefits with its appeal toabandon further campaigning and organizational efforts onbehalf of the Union,in circumstances where its own wagerateswere now less than those being paid under unioncontracts in the area.Moreover,no explanation wasadvanced for the vastly increased amounts of subsidiesconferred during the summer,compared with those grantedinApril andMay. In these circumstances,theonlyconclusion that can be reached is that Respondent wasusing the tip subsidies program to dissuade its employeesfrom supporting the Union,thereby effectuating its basicpolicy of operating on a nonunion basis. Accordingly, I findthat by conferring tip subsidies in the months of July andAugust for the purpose of discouraging support for theUnion, Respondent violated Section 8(a)(3) and(1) of theAct.F.The Discharge of Richard OgdenThe General Counsel alleges that Respondent terminatedcook Richard Ogden because of its belief that Ogden, whohad worked for approximately a month and a half following171the restaurant's opening,was a supporterof the Union. Thesole evidence in support of this allegation was the testimonyof Petrunjo,who asserted that cook DennisBerry hadreportedthatOgden was a member ofthe Union.Petrunjotestifiedthat he had relatedBerry's comments to Sadri,who, in turn,had directed Petrunjo to terminate Ogden.As found above,Petrunjo was not a credible witness, andhis testimony in connection with Ogden's terminationappears to be another manifestationof his effort to"dishonour the reputation of' Respondent.Thus, Sadri,who certainly carried nobrief forRespondent,did notcorroborate Petrunjo's testimony respecting the assertedreport ofOgden's possible membershipin the Union. CookBerry was never called as a witnessto corroboratePetrunjo,and no explanation was proffered for failing to call him as awitness.Ogden had never been employed inthe Las Vegasarea,a factor whichRespondent considered indicative ofunion support as discussed,infra.Moreover,Ogden ac-knowledged that he had not generally expressedfavorableviews toward the Union while employed by Respondent. Infact,Ogden was unable to recall even having discussed theUnion withany employee during the time that he hadworked forRespondent, although he speculated that hemay have discussedthe Union's organizational campaignin theLake Tahoearea.Finally,it is undisputedthat Ogdenhad been told that his termination was occasioned by thefact thatthere simply was not enough work for the numberof cooks that Petrunjo had in the kitchen.Asked about hisown report that Ogden's work was not as satisfactory asthat of theother cooks,Petrunjo vacillated.He first deniedever having said that Ogden was not a qualifiedcook andwas incompetent.He then conceded that Ogdenpossiblywas "a little bit worse or something."Finally he pleadedthat he simply did not remember and did notthink that hehad ever told this to Sadri or Martin, although he didconcede that he had never said that Ogden was a goodcook.In light of Petrunjo'sunreliability,the absence ofcorroboration for his testimony regarding the assertedsequence of events which led to Ogden's termination, hisvacillation concerning his own reports to his superiorsabout Ogden'swork,and the absence of any evidencewhich would support a conclusion that Ogden had, in fact,been a member or supporterof the Union or had,in fact,been discussing the Unionfavorably(thereby castingfurther doubton Petrunjo'sassertion thatBerry wouldmake such a report),I find that it has notbeen shown by apreponderance of the evidencethatRespondent wasmotivatedby unlawfulconsiderations at the time that itmade the decision to terminate Richard Ogden.G.The Surveillanceof the CleryBrothersThere is no allegation in the complaint that Respondentengaged in surveillance in violation of Section 8(a)(1) of theAct.Nor has any motion been made to amend thecomplaint to allege such a violation by Respondent.However,in his brief, counsel for the General Counselargues,in essence,that the evidence of Respondent'ssurveillance should be considered as background in ap-praisingRespondent's overall motivation with respect tothe hiring of employees. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouis Clerytestified that following Petrunjo's termina-tion,he and hisbrother, both busboys,had commencedsoliciting authorization cards onbehalf of the Union. Thisactivity,testifiedClery, had ledMejlaender to beginwatching them closely and,also, to begin making derogato-ry comments about them becauseof their protectedactivity.As a result,accordingto Clery,both he and hisbrother quit to avoid further harassment.Idid not credit LouisClery'stestimony regarding the tipsubsidies.However,his testimony concerning the surveil-lance is corroborated by Mejlaender,who testified that theClery brothers had beenexcluded from a list,apparentlyprepared in connection with the representation petitionwhich Respondentfiledin responseto theunion's demandletter,of employees who could be counted on to voteagainst theUnion. Thislist, testifiedMejlaender,had beenpreparedby himselfand Martin and, following its prepara-tion,Martin had directed Mejlaenderto watch the Clerybrothers,bothbecause of Mejlaender's prior complaintsconcerning their failureto properlyperform their dutiesand becausetheywere sympatheticto the Union.Martin denied ever having told Mejlaender to watch theClery brothersbecausetheywere involved in the union'scampaign and further denied ever being aware that theClery brothershad been engagedin activity on behalf of theUnion.However,Martin did notdenyMejlaender's testi-mony concerning the preparationof the list ofpotentialnonunion employees.Further,Martin admittedthat he haddirectedMejlaender to "watch out" for theClery brothersbecause...we felt at one point during their employment, wewere having some problems in the restaurant,salt in thesugar, this type of thing,and we had reason to believethat they probably might be involved,although, we hadno evidence.The problem with this assertion is apparent from the lastphrase-the absence of evidence of responsibility by theClery brothers.At no point did Martin explain why he hadchosen to single them out as employees whom Mejlaendershould observe for asserted misconduct. Mejlaender didacknowledge that acts of "sabotage" had been occurring,that he had been instructed to watch for such misconductand that the Clery brothers were among those who had theability to engage in such misconduct.However,at no pointdid Mejlaender testify that he had reported that the Clerybrothers had possibly engaged in such misconduct and hetestified only that he had previously made reports of their"horsing around"instead of performing their duties. Thereis,consequently,no link between the acts of misconductwhich had been occurring and the Clery brothers.Martin himself was not a convincing witness. Histestimony regarding the misconduct appeared to have beenadvanced more as an excuse for his direction to Mejlaenderthan as a substantive reason for that direction. Thevagueness of Respondent's evidence concerning the inci-dents indicates the lack of significance with which it veiwedthem.The only specific illustration advanced was that ofsaltbeing placed in sugar containers-conduct whichcould have been engaged in by a number of classificationsof employees as well as by prank-prone customers.In thesecircumstances,Ifmd Respondent'sdefense toMartin'sadmitted surveillance instruction to Mejlaender is singular-ly unconvincing and, in view of this fact and inasmuch asMartin did not deny Mejlaender's testimony concerning theissuance of the direction to watchthe Clerybrothersfollowing the preparation of the list of employees who werenot sympathetic to the Union,a list fromwhich the Cleryswere excluded,I fmd that Respondent did direct Mejlaen-der to engage in surveillance of theClery brothers becauseof their activity on behalf of the Union.H.Interrogationof ApplicantsIn an area somewhat more directly related to Respon-dent's hiring practice,a series of applicants testified thatquestionswere asked of them regarding their feelingstoward and prior affiliation withtheUnion. Thus, food-waitress or busgirl applicant Dorothea Murdock testifiedthat she had been asked if she was a union member, andwhy she had listed the pay scale in the manner which shehad on her application.To thelatter question,she respond-ed that it represented union pay and that she expectedsomething close to union pay, were she to be hired.MarcelM. Fardoux,applying for the position of executive chef,testified that he had been asked if he was a union member.Cook applicantLarryB. Frisk testified that when he hadvolunteered that he expected union wages the interviewerhad asked if he was currently a member of the Union, andwhether his membership was still in good standing.BarbaraEvans,an applicant for the position of cocktail waitress,testified that she had been asked if she was currently in theUnion. Chef applicant Elmer Lee Wood testified that hehad been asked if it would bother him to work in anonunion house,and hostess-cashier applicantLaurel L.Green testified that she had been asked if she was currentlya union member.Respondent appears to argue that the testimony of theseapplicants should be viewed with suspicion in view of itsoveralldefense that a conspiracy existed to establishwrongfully that Respondent had engaged in unfair laborpractices and, further,that it had the right to inquire of theunion sympathies of applicants for supervisory positionssuch as that of executive chef.Quite clearly, however, thelatterdefensewould not be applicable to most of theemployees who testified concerning the interrogations. Allbut Fardoux were applying for positions which were notsupervisory.Moreover,a number of factors support thesupervisors'assertion that interrogations of applicants wereundertaken pursuant to instructions from Respondent'smanagement officials,and, concomitantly,to refute themanagement officials' denials that they had tendered suchinstructions.First,Respondent acknowledges that its policy regardingnonunion operation was repetitively mentioned by itsmanagement officials to the supervisors.For example, atthe time that he initially hired Sadri,Henderson admittedthat he had specifically expressed his desire that Respon-dent remain a nonunion operation. Smith,who seeminglywould have no purpose for doing so in light of his lack ofrelationship to the staffing process, conceded that he "mayhave told"Sadri that it was desired that Respondent wouldremain nonunion.Pressed on cross-examination for a ALEXANDER'S RESTAURANT AND LOUNGEfurther description of the incident in which he made thisstatement,Smith was unable to recall when it occurred, ifanyone else had been present, and specifically what he hadsaid to Sadri during the conversation. The only thing thathe was able to recall is that he had advised Sadri thatRespondent wanted to remain nonunion. He proffered noexplanation as to why he had taken the time to make such astatement to Sadri.Martin also acknowledged havingdiscussedRespondent'snonunion policy with Sadri "atvarious points throughout our relationship while he was incharge of the restaurant."At no point did Respondent explain why it had beennecessary for such an array of management officials tostate,restate,and dwell upon the policy of nonunionoperation. The only fair inference is that the policy wascontinually emphasized as a means of directing the supervi-sors to act consistently with that policy in selectingapplicants for employment. Consequently, it is most likelythat the supervisors would inquire of applicants regardingtheir sympathy toward the Union. Furthermore, theseadmissions tend to support the supervisors' testimonyregarding the constant repetition of Respondent's desire tooperate without the Union and the instructions to weed outapplicants who appeared sympathetic toward the Union.These conclusions are further reinforced by Abraham'sadmission that he had instructed Sadri to tell applicantswho appeared to be sympathetic to the Union thatRespondent was not a union restaurant:If [Sadri ] received, and I don't note [sic] the specificate[sic] languageItold him, but some people are veryunion conscious if they, you know, wanted to work onlyfor a Union shop and you get this feeling, make sureyou advise them that we are not Union and if it bothersthem you should tell them about it.In giving this testimony,Abraham appeared most uncom-fortable, and, while he attempted to make it appear that hisdirection to Sadri was intended as a favor to applicants whowere sympathetic to the Union, it was clear that hiscomment was intended as a deterrent to dissuade appli-cants from further pursuing employment with Respondent,thereby eliminating potential threats to Respondent'snonunionpolicy.Second, the supervisors were not the only interviewers toraise the issue of the Union with applicants, for Martinadmitted that he personally had spoken to applicants aboutRespondent'snonunionpolicy "because occasionally itwould come to my attention,during the interview with theemployee,through some statement of his own,that he was aunion member."Finally, it was clear that Respondent's policy of seekingout and deterring union sympathizers and members fromapplying for employment was sufficiently reiterated andpublicized that persons other than management officialsand supervisors were cognizant of its existence.Thus, H.Lee Marshak, an applicant for a position in the kitchen,testified that the secretary to whom he had given hiscompleted application had asked him if he was registeredwith the Union. Though Marshak was unable to identifythe secretary by name, he did providea generaldescriptionof her and of the location at which she had worked. Yet173Respondent neither presented evidence that such anindividual, as described byMarshak, had never beenemployed by Respondent, nor did it produce either asecretary to deny Marshak's statements or evidence that itwas unable to produce that individual.These factors - the reiteration of Respondent's nonun-ion policy, Abraham's instructions to adviseUnion-orient-ed applicants of that policy, Martin's admission of personaldiscussionsof that policy with applicants, and Marshak'sunrefuted account of the secretary's interrogation-support the supervisors' testimony that they had beeninstructed to interrogate applicants to facilitate eliminatingtheUnion's supporters as employees. For, these factorsshow that Respondent was concerned that its nonunionpolicybe kept in focus during the interviewing process andthat the interviewing be conducted in a manner consistentwith deterring applications by the Union's members andsupporters.In these circumstances,itwould be highlyunlikely that Respondent's interviewers would questionapplicants concerning their sympathies toward and affilia-tion with the Union. Therefore, I find that applicants wereinterrogated regarding their membership in and sympathiestoward the Union, and, further, that these interrogationswere undertaken pursuant to the instructions of Respon-dent'smanagementofficials.1.Respondent's Policy Respecting Prior EmploymentinLas VegasThe Union is the bargaining representative of employeesin a great number of Las Vegas establishments. In fact, soextensive is the Union's representation in the Las Vegasarea that Respondent was able to name but one specific LasVegas establishment-AlpineVillage- as havingsuccessfully been able to operate in Las Vegas on anonunion basis.This of course would mean that,in Smith'swords, "it would be a difficult thing"to operate a nonunionestablishment in the city of Las Vegas. It would also meanthat, had Respondent staffed its facility solely with employ-ees from the Las Vegas area, it would be virtually certainthat a substantial,if not a preponderant,number of thoseemployees would be union members by virtue of their prioremployment. As Abraham acknowledged: "How can youstaff a restaurant with only non-union people,with as manypeople as there are in Las Vegas? It would be impossiblenot to have a lot of union people working in a restaurant."It is this equation between union membershipand prior LasVegas employment that leads the General Counsel to arguethat Respondent treated the latter as a synonym for theformer, with the result that applicants whose employmenthistorydisclosedprevious employment in Las Vegasestablishments were deliberately precluded by Respondentfrom employment so that Respondent's nonunion statuscould be preserved.To supportthis contention the General Counsel intro-duced a series of applications filed by employees who hadsought employment with Respondent and whose workhistory disclosed prior employment in Las Vegas establish-ments:H. Lee Marshak(Bonanza);Elmer Lee Wood(Howard Johnson and Starboard Tack); Marcel M. Far-doux(Hacienda Hotel,Sands Hotel,New Frontier Hotel);Larry B. Frisk (Gambler's Hall of Fame, Holiday Casino, 174DECISIONSOF NATIONALLABOR RELATIONS BOARDGolden Gate Casino); Dorothea R. Murdock (MGMGrand Hotel); Laurel L. Green (Silver Slipper, CastawaysHotel, Frontier Hotel); Charles L. Stewart (Dunes Hotel,Hilton Inn International);CharlottaM. Jackson (HiltonStrip);William D. Harkson (MGM Grand Hotel, PepperMill Inn);JohnC.Chandler (Sands Hotel);Gary A.Mighell (Starboard Tack); Jimmy Walters (Aladdin Res-taurantGoldroom);ChrisG.Dunkle (Steake Corral,Ceasar's Palace);Manfred R.McKinnis(Holiday Inns ofAmerica); and Sue L. Pantano Mastrogioeanni (SaharaHotel).Moreover,in listing his previous employment at theHilton Inn in Oakland, California, Lewman described hisrate of pay as "union." In the cases of the enterprises listedabove in parentheses, Martin acknowledged that he hadbelieved that the Union was the representative of theiremployees.By contrast the employment histories of the 45 employeeswho actually were employed by Respondent and whoseapplicationswere presented at the hearing disclose thatvery few of them had prior employment presenting achallenge to Respondent's nonunionpolicy. Three of theseapplications (Georgia L. Diller, David E. Gerrick, andThomas S. Combs) were not filed with Respondent untilafter the charge,alleging an unlawful refusal to hireemployees, had been served. Accordingly, by the time thatthey were filed, Respondent had been put on notice of theallegations againstit.Accordingly,Iam excluding thesethreeapplications from consideration,aswell as theapplication of Ric M. Crawford, which discloses that hewas not interviewed for employment until August 20,though his application had been filed over 2 months earlier.Of the remaining 41 applications, 17 disclose that theapplicants had never been employed previously or, alterna-tively,had never been employed previously in the LasVegas area: Robert David Clery, Dennis W. Berry, PatriciaLucille Cantwell,PeteA. Cipriano Jr., Robert J. Cirincion,David J. Dawley, Bill Liska, Cesar A. Jaramillo, A. F. JohnJandali, Richard P. McCole, Gary W. Peckham, Audrey M.Olivero, Steve Penzes, Cynthia A. Smith, Jane M. Strait,Thomas E. Yonker, and Richard Ogden.loAn additional six of the applicants showed no prioremployment history in the restaurant or hotel industry priorto filing their applications with Respondent. Thus, LouisM. Clery had run a packing machine for R. Brokama Co.prior to applying for employment with Respondent. KarenM. Cross had experience only as a cashier and stock personwith Sears, Roebuck and Company and as a beautician'saide with Joseph Magnin prior to filing her application.Daniel H. DeMint had been a truckdriver-aircraft loaderand a supervisor in Gold Crown Billiards in Indiana priorto applying for employment with Respondent. Jerrold J.James' only prior employment had been as a receiving clerkand general maintenance man at a dress shop.Michael F.Jones had worked as a cleanup person, stockboy, mechanic,and had cut and storedmeatsprior to applying foremployment with Respondent. Prior to filing his applica-tion,Christian E. Parry had worked packing groceries and10Tothe extent that Martin testified that he believed that establishmentsoutside of the Stateof Nevadaand in areas other than Las Vegas withinNevada wereprobably organized by some labororganization,I do not credithis testimony.He provided no basis, in reality,for these assertions and heappeared to be simplyattemptingto supportRespondent's defense that itgathering carts at Lucky Supermarket, the Food Factory,and Skaggs Family Store. Consequently, the employmentof these six employees posed no threat to Respondent'snonunion policy.Five other applicants, employed by Respondent, filedapplications disclosing very short-term employment in LasVegas establishments or short-term employment withestablishments in nearby communities in Nevada, wherethereis somedoubt as to whether the Union actually wasthe bargaining representative of the employees. For exam-ple, John R. Griffin had worked for about 6 months (fromJuly to November 1974) at Eppie's. Prior to that time, hisemployment experience had all been in the State ofMichigan. There was no showing that Eppie's employeeswere represented by the Union, although Martin testifiedthat he believed that they were organized. However, noevidence was presented to support this belief and, as foundabove, I do not credit Martin's assertions in this regard.With the exception of the 3-month period preceding hisapplication, Lee Haas had worked exclusively in establish-ments in States other than Nevada. During that 3-monthperiod prior to his application,Haashad worked at Pop'sOasis in Jean, Nevada,a smallcommunity near theCalifornia state line. While Martin asserted that he believedthis to be a union establishment, Respondent presented noevidence to support that assertion. Though Sharol L.Howell had worked at the Pepper Mill Inn for 6 months,this employment fell between 2 years of employment atSpecialty Restaurant, located in Newport Beach, Califor-nia,and the Bureau of Reclamation in Twin Lakes,Colorado.It is, thus, unlikely that she would have contin-ued any union membership which she gained while workingat the Pepper Mill Inn. In the case of Gary P. Rosa, it isdifficult to ascertain whether he ever had any employmentin Nevada prior to applying with Respondent since for twoof the facilities, at which he lists prior employment, noaddress is given. For his two other prior places of employ-ment the addresses are listed as being in Visalia, California.It is thus likely that he was never employed in Nevada priorto commencing work for Respondent. In any event, there isno showing that any of the establishments which he listedwere ones where the Union serves as the bargainingrepresentative. Finally, the application of Robert Higginsdiscloses that he was employed at Ceasar's Palace, but thatthat employment had been temporary and was of, at most,2 months' duration.Thus, of 41 employees hired by Respondent, only 13 hadany substantial degree of prior employment in the LasVegas area prior to filing their applications with Respon-dent. Even, however, with respect to these 13 employees,therewere certain factors indicating a lack of priorrelationshipwith the Union. For example, while theapplication of Kenneth Lee Corzine discloses prior employ-ment at King Arthur, Martin admitted that during hisinterview with Corzine the subject of union membershiphad arisen and Corzine had promised to get a withdrawalcard from the Union. It can, therefore, hardly be said thathad not discriminated in its hiring policies. In any event, the primaryconsideration in the instant caseinvolves theextentof the Union'sorganization and itsjurisdiction appears to be confined to the Las Vegasarea ALEXANDER'S RESTAURANT AND LOUNGEhis employment posed a challenge to Respondent's nonun-ion policy.Similarly,while Bruce A. Gorski had worked foralmost 7 months at the King 8 Inn, his most recentemployment had been at a glass company and he was hiredfor the position of bar manager,apparently a supervisoryposition.Brian Harris had worked most recently in a 7-11 Store.There is no showing that such stores were organized in theLas Vegas area.Moreover,from May to December 1973,Harris had worked at the Alpine Village,which,as notedabove,had successfully operated in Las Vegas as anonunion establishment-the only nonunion establishmentin Las Vegas which Respondent was able to name specifi-cally.Bettie Scarcelli had worked at the Dunes Hotel.However,her employment at that facility had been duringthe period 1963 to 1967-68, years prior to filing herapplication with Respondent.Moreover, while employed atthe Dunes,she had been a cigarette concessionaire.There isno showing that this is the type of classification for whichthe Union serves as bargaining representative. Harvey Lanehad worked at a supper club and bar, apparently in the LasVegas area,for 15 years.However, he lists his employmentduring that time as"self employed."It is thus unlikely thathe would have been a member of the Union.Cathy M.Steele did list prior employment with the Westward HoMotel and Casino;however,that employment lasted but 2days.Subsequently,she worked as a salesperson for Off theWall Fashions and prior to her employment with WestwardHo she had worked as a supervisor and salesperson in theLollipop Shop. It is consequently unlikely that she wouldhave been a member of the Union.Thomas W. Nelson had worked at the Motel 6 fromJanuary 1974 until the date of his application on March 21.However,he listed the work he performed at Motel 6 as"supervised front desk on swing shift."Thus,as was truewith the above-named employees, it is unlikely that hewould have been a member of the Union and prior to hisemployment with the Motel 6, he had worked for the U.S.Treasury Department in Denver,Colorado.Two cocktailwaitresses,Vickie Cudahy and Alice M. Horn,both listedprior employment in Strip establishments,the former at theSands and the latter at the Hilton,as well as the WestwardHo. However,their employment at these establishmentswas, in the case of Cudahy,as a Keno runner and, in thecase of Horn, as a Keno runner at the Hilton and as achange girl at the Westward Ho. These are not classifica-tions of employees the Union represents and, accordingly,their applications would not indicate that they were eithermembers of or sympathetic to the Union.This,then,leaves 4 applications,of the 41 filed byemployees hired by Respondent,disclosing any substantialprior employment history in Las Vegas restaurants,casinos,or hotels where the Union was likely to serve as thebargaining representative of employees: Scot McCartin,MichaelWhitcomb(hired as a waiter),VincentD. Parry,and Betsy J. Insabella. Yet, Whitcomb denied that he was amember of the Union when interrogated during hisemployment interview.With respect to Insabella,it is clearthat Respondent did initially deny her employment becauseshe had disclosed that she had paid an initiation fee to theUnion prior to applying for employment with Respondent.175Only when Sadri made an issue of the matter,by going toHenderson and protesting loudly concerning the refusal togive him approval to hire Insabella,was approval grantedto hire her.Respondent,however,contends that a specialbut validcriterion applied to applicants from Strip establishmentsand that this criterion may well have precluded applicantswith prior employment at such establishments from em-ployment with Respondent.Thus,Respondent asserts thatits concern with preserving the gourmet atmosphere of itsestablishment had led it to formulatea policy wherebyemployees from Strip establishments would be scrutinizedcarefully in view of the numerous complaints concerningthe type ofservice afforded patrons in such establishments,i.e.,a "rush-rush" typeof service designed to minimize thetime spent serving customers'meals.There was no disputeconcerningthe type ofservice afforded in Strip establish-ments.However,notwithstanding Respondent's generaliza-tion, at no point did it detail the manner in which itintended to closely scrutinize such applicantsfor employ-ment and at no point did it introduce evidence of specialscrutiny being given to particular applicantsfrom Stripestablishments.Indeed,in contrast to instructions concern-ing the nonunionpolicywhich its supervisors were tofollow,at no point,so far as the record discloses,is thereany evidence of specific standardsby which Strip appli-cants were to be judged being communicated to interview-ers. It is,therefore,difficult to credit Respondent's general-ized description of an assertedpolicy of closelyscrutinizingapplicants with prior employment at Strip establishments.This difficultyismerely compounded when the applica-tions of many of the persons who were hired by Respondentare examined closely.For example,CathySteele appliedfor the position of cocktail waitress, presumably a sensitiveposition since she would be dealing withthe public.But, heronly prior experience in such a positioninvolved 2 days'work at the Westward Ho Motel and Casino.All of herother experience appears to have involved either retail saleswork or freelance modeling.In a like vein,Bettie Scarcelliwas hired as a hostess,notwithstanding prior experienceonly as a cigarette concessionaire and, at that,during theperiod1963 through1967.Both AliceHorn and VickieCudahy werehired as cocktail waitresses without regard tothe facts that the former had only once served as a waitress,from January 1966 to June1967,and that the latter hadnever served as a waitress,so far as her applicationdiscloses.Other examples of applicants who were employed not-withstanding prior experience which did not particularlyqualify them for the positions for which they were hiredwere:LouisM. Clery who washired as abusboy,notwithstanding prior experience only in operating apacking machine;Karen M. Cross who was hired as apantry girlor busgirl,notwithstanding prior employmentonly as a cashier and stock clerk for Sears and as abeautician's aide at Joseph Magnin;Daniel H. DeMintwho was hired as a barboy,notwithstandingprior employ-ment only as a truckdriver-aircraft loader and as asupervisorin Gold CrownBilliards;Jerrold J.James whowas hired as a dishwasherand busboy,notwithstandingprior employment only as a receiving clerk and general 176DECISIONSOF NATIONALLABOR RELATIONS BOARDmaintenanceperson at a dress shop; and Michael E. Jones,who was hired as a busboy and dishwasher, notwithstand-ing prior employment only as a cleanup person, stockboy,and mechanic. Of course, these individuals were onlybuspersons and not waiters orwaitresses.Yet, buspersons'contacts with customers were of sufficient magnitude andregularity to warrant includingthemin the tip subsidyprogram. Seemingly, therefore,Respondent would beconcerned withtheir image,work experience, and, particu-larly, the manner in which they performed duties bringingthem in contact with customers.It is, of course, perfectly conceivable that these personsdemonstrated greater potential than applicants such as, forexample, Insabella, who applied on March 24-a few daysafterCudahy had applied-and who had worked as awaitress,serving both food and drinks, for almost a yearprior to filing her application with Respondent-unlikeCudahy whose prior employment included no work as awaitress.However, Respondent made no contention that ithad taken potential into account in selecting employees forhire. In fact, it presented no explanation for its selection ofthe specific applicants which it had hired, beyond thegeneralizedassertionthat it was closely scrutinizing appli-cants with prior Strip employment to avoid hiring person-nelwhose work habits were contrary to the atmospherewhich Respondent was attempting to create in its establish-ment.This is hardly a satisfactory explanation for rejectingexperienced applicants in favor of relative novices. Conse-quently, in view of Respondent's failure to explain specifi-cally how this asserted policy had been implemented and inlight of thenumerousapplicants without significant restau-rant experience who were hired, I find that this defense hasbeen advanced solely to cloak Respondent's true motive forrefusing to hire applicants whose backgrounds or com-ments during their employment interview disclosed thatthey were supporters or members of the Union.Lest there be any doubt of this conclusion, it is laid to restby Henderson's admissionthat at the time of the Insabellaincident he had gotten "indication" that Sadri had beenrefusing to hire applicants solely because of their unionsympathies.J.The Information Disclosed During the InterviewsAs found above, several applicants had been interrogatedduring their employment interviews with Respondent. Thereplies of Murdock, Fardoux, Frisk, and Green clearlyi iRespondent contends that Jacobs,as well as certain other applicants,had been applying for the position of executive chef and as that position wassupervisory Respondent had the right to inquire into their union sympathiesand to exclude them from consideration for employment as supervisorsbecause of the sympathy which they displayed toward the Union. Yet,notwithstanding this contention,Respondent presented no evidence whichwould support the conclusion that its purpose in interrogating applicants hadbeen to preclude them from obtaining employment with Respondent assupervisors.Indeed,the fact that Respondent did hire supervisors who hadbeen members of the Union and the further fact that applicants fornonsupervisory positions had also been interrogated regarding their unionsympathies,negates Respondent's contentionMoreover,Jacobs testifiedthat he would have been willing to accept a nonsupervisory position asworking chef.Yet, following his interview,no such position was offered tohim. Rather,so far as the record discloses,all consideration of employingJacobs ceased once he, unlike Corzine, displayed reluctance to disavow theUnion.12Respondent points to the fact that, following the Insabella incident,demonstrated their sympathy toward the Union.WhileWood did not unequivocally demonstrate that he support-ed the Union, he testified that he had "left myself open,waiting to see what the offer was, you know." Thus he didnot disavow support for the Union, as did Whitcomb, whohad denied that he was a member of the Union when askedby Sadri, and as did Corzine, who had promised to obtain awithdrawal card when the subject of the Union aroseduring his interview with Martin. Charlotta Jackson hadaccompanied Murdock to the interview and, while there isno direct evidence regarding what had been said to herduring her own interview, it is reasonable to infer that herobvious friendship withMurdock led Respondent toassumethat she, also, would be sympathetic to the Union.Don Jacobs, responding to an advertisement in anArizona newspaper, had been interviewed by Sadri. Whenasked if he was a union member, he replied that he hadbeen in past years, but had withdrawn his membership aftermoving to Arizona because "Arizona was a right-to-workState, and a very weak Culinary Union, and I could deriveno benefits from being a union member, so I took awithdrawal." By contrast, the Union, of course, is quitestrong in the Las Vegas area and when Sadri next askedhow Jacobs felt about the Union, the latter vacillated,replying, "Well, I have no real feeling. I can go either way.If it is a union house, I can reinstate. If it is not, why I willkeepmy withdrawal." However, though the interviewended cordially, Jacobs was never recalled for a furtherinterview by higher management nor was he hired.11In contrast with Jacobs, Corzine was employed, as statedabove, after he had asserted his intention to withdraw fromtheUnion if he obtained employment with Respondent.Similarly,Whitcomb denied that he had been a member oftheUnion when asked about the matter during hisinterview.He, like Corzine, was then offered employmentwith Respondent. Indeed, any doubt that answers disclos-ing union sympathies or membership influenced Respon-dent's hiring decisions is laid to rest by the situationinvolving Insabella who, upon disclosing during an inter-view with Martin that she had paid an initiation fee tobecome a member, was promptly denied employment withRespondent and who, ultimately, obtained employmentonlywhen Sadri made an issue of the matter withHenderson.12The testimony of Gordon Scott, however, requires morecritical examination, for Scott had been the manager of aHenderson had instructed the supervisors and managementofficials not todiscriminate against applicantsbecauseof their membershipin the UnionIndeed,the testimony shows that Henderson had then repeated thatdirection on a number of occasions thereafter Thus, argues Respondent, it isclear that its intention was toprevent any furtherdiscrimination againstapplicantson the basisof union membership. Yet, this is not a whollyconvincing argument.Sadn's testimonythat the discriminationhad contin-ued thereafter, at the behest of Martin and Abraham,was noteffectivelyrefuted. Further, the evidenceregardingapplicants who were employed andwho were rejectedfollowing the Insabella incidentdisclosesthat the patternof discrimination against employeeswho indicated support for the Unionduring theirinterviewsand who had been previously employed in Las Vegas,particularlyStrip establishments,continuedafterthe Insabellaincident. Twopossibilities exist to explain this situation.First,Henderson,who did notbecome involved in the day-to-day operations of Respondent, may well haveintended that his instructionsbe carried out but hismanagementofficialsmay well have disregarded those instructions in an effortto effectuate theoverall policyof remaining nonunion. Second, itmaywell be that Hender- ALEXANDER'S RESTAURANT AND LOUNGE177restaurantwhere Sadri had once worked and had appliedfor a position with Respondent at Sadri's behest. Scotttestified that Sadri had invited him to apply for the positionof maitre d' and, in February, had told Scott that he andtwo other employees, Helen Schmuck and Larry DeCorski(sincedeceased), had been hired. Then in mid-March,testifiedScott, Sadri had called and said that, becauseRespondent was not to be a union house and because Scottand Schmuck had been affiliated with the Union, theywould not be hired.Sadri did testify that Scott and Schmuck had not beenhired because of their past affiliation with the Union.However, he denied having told Scott that this had been thereason for the refusal to employ him. Further, Schmucktestified that Scott had reported to her that the reason thatshe had not been hired as a waitress was that Respondentintended to hire only men. Indeed, an examination of theapplications of employees whom Respondent did hiredisclosesthat no females were hired for the position ofdining roomwaitressand that females were hired only ascocktail waitresses and cashiers. Moreover, although bothScott and Schmuck claimed to have filed applicationsshowing their prior employment at union establishments inLas Vegas and while Sadn claimed to have placed Scott'sapplication "in my desk," where the other applicationsproduced by the General Counsel had been placed bySadri, no applications by Scott or Schmuck were producedto corroborate their testimony regarding the fact that theirapplications had disclosed prior employment at union-represented establishments.As found above, Sadri was not a credible witness.Neither, in my opinion, was Scott. In view of the fact thatthe allegations regarding the refusal to hire Scott andSchmuck rested solely upon the testimony of these twountrustworthywitnessesand in light of Schmuck's testimo-ny concerning what she had been told by Scott, Sadri'sdenial that he had told Scott the assertedly real reason forthe refusal to hire him, and the absence of the applicationforms which purportedly showed prior employment atunion establishments in Las Vegas, I do not credit thetestimony concerning the allegedly unlawful refusal to hireScott and Schmuck.K.The Newspaper AdvertisementsThere is no evidence that Respondent placed anynewspaper advertisements seeking employees in any LasVegas newspaper. However, the record does disclose, andHenderson admitted as much, that Respondent did placeadvertisements in the Los Angeles, California, "Times" andin the Phoenix, Arizona, newspapers. Henderson assertedthat these advertisements were necessitated by the fact thatRespondent was seeking cooks. Yet, accepting as trueHenderson's testimony that the advertisements were con-fined to soliciting cook applicants, it isdifficult to under-stand why Respondent would need to resort to out-of-stateadvertising in order to find qualified individuals. For, bythe time that Respondent was prepared to open itsson, alerted to Sadn's dissatisfaction with thepolicy ofrejecting applicantswho displayed union sympathies,may wellhave been attempting to build arecord establishing the purity of Respondent's intent should Sadn everpursue the matter further and make an issue of Respondent's discriminatoryrestaurant, it had before it the applications of a number ofemployees seeking positions as chefs: Wood (filed February4),Mighell (filed February 12), Chandler (filed February10),Fardoux (filed February 17), Stewart (filed February20), Jacobs (filed February 22), McKinnis (filed February25),Stark (filed February 26), Kirk (filed March 13),Harkson (filedMarch 10), Frisk (filed March 31), andWalters (filed April 2). At no point did Respondent see fitto explain why none of these applicants had been chosenfor employment. True, as Respondent points out in its brief,some of them had applied for the position of executive chef.Yet there is no evidence that they would have declinedpositions as working chefs. In any event, so far as the recorddiscloses, Respondent did not see fit to even inquire if theywould accept positions as working chefs. What was evidentis that each of them either had admitted possible unionaffiliation during employment interviews and/or had filedapplications disclosing prior employment in establishmentslikely to have bargaining relationships with the Union.V. ANALYSISAs found above, Respondent violated Section 8(a)(l) oftheAct byinterrogatingapplicants for employment toascertain their attitude toward the Union. Moreover, asalso found above, Respondent violated Section 8(a)(3) and(1) of the Act by conferring tip subsidies upon employees inJuly and August. The General Counsel, in addition,contends that Respondent violated the Act by conducting ahiring practice designed to eliminate members and support-ers of the Union. The testimony of the former supervisorssupport that contention. However, Respondent urges thatthe circumstances of the former supervisors' severances ofemployment with Respondent provide a basis for inferringthat they would not be favorably disposed toward Respon-dent. Indeed, as found above, Sadri and Petrunjo diddisplay hostility toward Respondent to the extent that theyprovided contrived evidence in an effort to penalizeRespondent. However, the other three supervisors - Buck,Whitcomb, and Mejlaender - appeared to be testifyinghonestly and I credit their testimony that Respondent didformulate and implement a plan whereby applicantsdisplaying a sympathetic attitude toward the Union were tobe precluded from consideration for employment. Theirtestimony seemed honest and it corresponded with anumber of objective considerations, as well as with severaladmissions.It is clear that Respondent had a motive for refusing tohire applicants who appeared favorably disposed towardthe Union. Respondent's officials admitted that there hadbeen a policy that Respondent was to be a nonunionestablishment. It was also clear that this policy was not oneof passive hopefulness - Respondent engaged in a series ofacts designed to implement that policy. Thus, the substanceof the policy was communicated to, and known by, allmanagementofficialsand supervisors. Before opening,Respondent had sought the aid of local counsel to ascertainhow that policy could be implemented. During the inter-hiring practice.In either case,Henderson's statements would not serve toexculpate Respondent 178DECISIONSOF NATIONALLABOR RELATIONS BOARDviewing process, Respondent's personnel went out of theirway to state that policy to applicants who disclosed adisposition in favor of the Union. Abraham was dispatchedto a Los Angeles conference to obtain information onfurther implementation of that policy. Following receipt oftheUnion's letter demanding recognition, Respondentprepared a list of employees upon whom it could rely tosupport its policy.Moreover, it is clear that Respondent's conduct, designedto implement its nonunion policy, was not confined tolawful action. Rather, Respondent unlawfully interrogatedapplicants in an effort to ascertain their attitude toward theUnion. It granted tip subsidies in July and August for thepurpose of dissuading employees from supporting theUnion. It directed that surveillance be conducted of theClery brothers to ascertain what activity they were engag-ing in on behalf of the Union.Against this background, Respondent's hiring practicesmust be evaluated. The management officials were admit-tedly aware that were Respondent to hire applicants fromthe Las Vegas area it would be impossible to achieve anemployee complement not composed of a substantialnumber of the Union's members and supporters, a situationposing a threat to Respondent's nonunion policy. Examina-tion of the applications filed by the employees whomRespondent chose to employ discloses that very few hadany significant degree of prior employment in the LasVegas area, in establishments and in classifications forwhich the Union served as the bargaining representative.Thus, of 41 applicants hired prior to receipt by Respondentof the charge in this matter, 17 had never held employmentin the Las Vegas area; 8 had worked in the Las Vegas area,but for firms not involved in the food service industrywhere the Union served as the bargaining representative ofemployees;13 7 had brief, if any, recent employment in LasVegas establishments and, in view of the nature of theseestablishments, the Union was probably not serving as thebargaining representative for their employees; 2 flatlydisavowed the Union during their interviews; 1 had workedat the only nonunion establishment that Respondent wasable to specify as operating in Las Vegas; 1 was hired in anapparently supervisory capacity; 14 1 had previously beenself-employed; and I had formerly been employed in asupervisory capacity.Moreover, of the remaining appli-cants who were hired, one - Insabella - admittedly hadbeen denied employment because she had joined theUnion. She was hired, ultimately, only because Sadri chosetomake an issue of the matter by heatedly protestingRespondent's refusal to employ her.The General Counsel presented applications of a series ofpersons who had applied for employment with Respondent.13Respondent appears to argue that wereit trulydiscriminating againstUnion-orientedemployees it is unlikely that it would have hired anyapplicant who might have been a memberofanylabororganization. This,however,doesnot follow of necessity In order to operate,Respondent wascompelled tostaffits restaurantTo do so,itwould have to obtain employeesfrom somewhere Its concern was with employees who would befavorablydisposed toward the Union. Thus,the fact that an employee mightformerlyhave beenemployed asa truckdriver,thuspossiblybeing a member of alabororganization representingtruckdnvers, doesnot mean that Respon-dentwould be subjected to possibledemands for representation by theUnion basedupon thatindividual's poor membershipin, or sympathiestoward,a labor organizationwhichrepresentedother types of employeesMany of these applicants display significant experience inthe food service industry. Yet Respondent did not see fit toadvance any specific reasons for rejecting these specificapplicants in favor of those which it accepted for hire, manyof whose experience was virtuallynegligible.Of course themanagement officials were relying upon the supervisors'judgment with respect to the qualifications of applicants.Nonetheless, it was clear that Respondent's managementofficials did participate in the process of selecting appli-cants for hire, and, thus, had to be cognizant of the reasonsfor their selection. In fact, as the Insabella incidentdemonstrates, management officials did overrule superviso-ry recommendations. In these circumstances, significantweight must be accorded to Respondent's failure to evenattempt to advance an explanation for the selection ofspecific applicants who were hired and for the rejection ofothers whose applications were proffered by the GeneralCounsel.True, Respondent did assert that it had been accordingspecial treatment to applicants with experience in Stripestablishments because of the differences in styles ofservice.Yet, at no time did Respondent show specificallythe manner in which it had implemented such an assertedpolicy- no evidence of standards for judging suchapplicants was produced, no evidence of dissemination ofsuch standards to interviewers was introduced, and noevidence of consideration of specific applicants under suchan assertedpolicy was adduced. Accordingly, I find thatthis policy was advanced only to disguise the real motive forrejecting employees with Las Vegas, particularly Strip,backgrounds-that they were likely to have been membersand supporters of the Union.This conclusion is reinforced by the evidence thatadvertisements were placed in out-of-state newspapers, butnot in Las Vegas newspapers, when applicants from the LasVegas area were available to fill the classification listed inthe advertising; that applicants were interrogated regardingtheir union sympathies; that applicants who disavowed theUnion duringsuch interrogationwere hired, but that thosewho failed to do so were not hired; that efforts were madeto dissuade applicants who disclosed membership in theUnion from pursuing employment with Respondent; andthat Respondent's management officials constantly reiter-atedRespondent's nonunion policy to its supervisors,thereby inviting the latter to take action during theinterviewing process consistent with that policy. Finally,there isHenderson's admission that Sadri had beendiscriminating against union members and sympathizers.Therefore, in the circumstances presented in the instantcase, I find that the General Counsel has established by apreponderance of the evidence that Respondent was14Though Respondent argues that it would not have hired supervisorswith a background of membership in the Union, such as Sadn,had it beenintent upon discriminating against the Union's supporters,this conclusiondoes not follow of necessity. So far as the record shows, none of thesupervisorsmade any protest when advised of Respondent'snonunionpolicy. Indeed,Sadn willingly consented to obtaining a withdrawal from theUnion. Moreover, as shown by Respondent's argument in connection withexecutive chefs, the existence of supervisors with union backgrounds posedno threat to Respondent's policy so long as they were willing to adhere tothat policy, since such individuals would be ineligible to participate in anycampaign on behalf of the Union and could be discharged in the event thattheir favoritism toward the Union became active. ALEXANDER'S RESTAURANT AND LOUNGE179pursuing"a pattern or practice of refusing to hire appli-cants for employmentbecause theapplicants were Unionmembers orhad previously worked in Union establish-ments."Further, I find that it did this by interrogatingapplicants and by carefullyscrutinizingthe applicationswhich they filed, in an effort to identify those who weresympathetic to the Union and whose prior employmentdemonstrated a likelihood of union membership, by virtueof prior employment in Las Vegas establishments, wherethe Union represented employees, in food service classifica-tions.Using this dual standard as a guide, I find that theevidencedoes establish, based upon the testimony ofdisclosuresduring interviews and examination of theinformation on their application forms, that the followingapplicants were the victims of this discriminatory hiringpolicy:Dorothea R. Murdock, Don H. Jacobs, Chris G.Dunkle, Charlotta M. Jackson, H. Lee Marshak, WilliamD. Harkson, Jimmy Walters, John C. Chandler, Sue L.PantanoMastrogioeanni,Charles L. Stewart Gary A.Mighell, Terry M. Lewman, Marcel M. Fardoux, ManfredR. McKinnis, Laurel L. Green, Elmer Lee Wood, Larry B.Frisk, and Joseph A. Russo.15Respondent makes three additional contentions requiringfurther discussion. First,itarguesthat some applicantsnamed by the General Counsel failed to pursue theirapplications by returning to further pursue employmentwithRespondent.Yet, it is clear that in filing theirapplications and in participating in the interviews they haddone everything necessary to perfect an application foremployment with Respondent. That Respondent construedthe filing of an application as a continuing request foremployment is best illustrated by the hiring of RicCrawford who initially applied for employment in June, butwho was not actually interviewed and employed untilAugust. Accordingly, these were continuing applicationsfor employment at later dates, and there was no need forthese applicants to further pursue the matter to perfect theirrequest for employment. As found above, such furtherpursuit would have been futile.The Lummus Company,101NLRB 1628, 1632 (1952), enfd. as modified 210 F.2d 377(C.A. 5, 1954);ConsolidatedWestern Steel Corporation, etal.,108NLRB 1041, 1044 (1954); cf.Southern Cotton OilCrude Mill,Divisionof Hunt Foods and Industries, Inc., 144NLRB 959, 960, fn. 3 (1963).Second, Respondent asserts that it has not been shownthat vacancies existed for all of the discriminatees. How-ever, the Board stated inShawnee Industries, Inc., subsidiaryof Thiokol Chemical Corporation,140 NLRB 1451, 1452-53(1963), enforcement denied on other grounds 333 F.2d 221(C.A. 10, 1964):Under the Act an employer must consider a request foremployment in a lawful, nondiscriminatory manner,and the question whether an application has been given15Russo's application disclosesthathe was not previously employed inthe Las Vegas area;however, it also discloses his rate of pay, both inSacramento and Lake Tahoe,being listed as "scale " Martin was unwilling toconcede that the word"scale"would indicate that an employee had beenemployed in a union establishment.Yet, it seems obvious that the use of sucha term in describing a rateof pay couldmean only that the employment wascovered by a collective-bargaining agreement.Significantly,none of theapplicationsfiledbyemployees whom Respondent did hire contain thatsuch consideration does not depend on the availabilityof a job at the time an application for employment ismade. Consequently, the Act is violated when anemployer fails to consider an application for employ-ment for reasons proscribed by the Act, and thequestion of job availabilityis relevantonly with respectto the employer's backpay obligation.Therefore, "final determination of job availability andpossible backpay liability will be properly left to compli-ance."Apex Ventiliating Co., Inc.,186 NLRB 534, fn. 1(1970).Finally, Respondent contends that none of the applicantswho listed executive chef as the position for which theywere applying can be considered a discriminatee since sucha position is supervisory. While applicants for supervisorypositions are not normally entitled to the protection of theAct, there is no evidence that Respondent had a superviso-ry classification of executive chef. Nor is there any evidencethat Respondent evaluated applicants for employment onthe basis of the positions which they listed on theirapplications. Indeed, Petrunjo was hired as head chef,notwithstanding the fact that he had listed on his applica-tion that he was applying for the position of "chef."Moreover, Jacobs indicated that, notwithstanding hisinsertion of the classification executive chef on his applica-tion, he would have been willing to accept a position asworking chef had it been offered him. It was not. Nor wassuch a position offered to the other applicants who listed"executive chef' on their applications. However, there hasbeen no showing that Respondent failed to offer thememployment because they had listed that classification ontheir applications.What has been shown, as found above, isthatRespondent refused to consider for employmentapplicants who divulged union sympathies and affiliationsduring their interviews and/or whose employment applica-tions disclosed prior employment in establishments wherethe Union was the bargaining representative of the employ-ees. In thesecircumstances, I find that the evidence is notsufficient to support the conclusion that the applicants wholisted executive chef on their employment applications wereseeking solely supervisory positions.The evidence with respect to the allegations that DorothyJean Gosnell, Gordon Scott, and Helen Schmuck weredenied employment unlawfully must be dismissed. Withrespect to Scott and Schmuck, as found above the evidencedoes not support the conclusion that they were deniedemployment because of their union sympathies or theirprior employment in establishments where the Union wasthe bargaining representative.With respect to Gosnell, theonly evidence concerning her is the application which shefiled.Examination of that application discloses that it doesnot contain any indicia of prior union affiliation, save forSadri'smarkings and writings which, as found above, arenomenclature.In this regard, I do notcredit Martin's testimonythat the useof words such as "day" and"shift," when usedin reference to a rate of pay,indicated to him thata collective-bargaining agreement was inforce There isnothing so unique about these wordsto justify suchan assertionand in sotestifyingMartin appeared to be attempting to buttress Respondent'sdefense, since these two terms were used todescribe previouswage rates onseveral applicationsof employees hired by Respondent. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDnot reliable evidence for establishing a violation. Therefore,I recommend that the allegation regarding Gosnell,Scott,and Schmuck be dismissed. Similarly, as found above, apreponderance of the evidence does not establish thatRichard Ogden had been terminated because of Respon-dent's suspicion that he was a union member or sympathiz-er.Accordingly, I recommend that this allegation likewisebe dismissed.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forth above, occurring inconnectionwithRespondent'soperations described insection I, above, have a close, intimate, and substantialrelation to trade,traffic,and commerce among the severalStates, and tend to lead, and have led, to labor disputesburdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAW1.Alexander Dawson,Inc. d/b/a Alexander'sRestau-rant and Lounge is an employer within the meaning ofSection 2(2) of the Act,engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.Local Joint Executive Board of LasVegas CulinaryWorkers Union Local 226 & Bartenders Union Local 165,Hotel & Restaurant Employees and Bartenders Interna-tional Union,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.3.By interrogating applicants for employment regard-ing their union membership and sympathies, I fmd,Respondent violated Section 8(ax1) of the Act.4.By granting tip subsidies in July and August1975 forthe purpose of dissuading its employees from supportingthe Union,Ifind,Respondent violated Section 8(aX3) and(1) of the Act.5.By engaging in a pattern or practice of refusing tohire applicants for employment because those applicantswere union members or had previously worked for unionestablishments,Ifind,Respondent discriminated in regardto the hire of Dorothea R. Murdock, Don H.Jacobs, ChrisG.Dunkle,CharlottaM. Jackson, H. Lee Marshak,William D. Harkson,Jimmy Walters, JohnC. Chandler,Sue L.Pantano Mastrogioeanni,CharlesL. Stewart, GaryA.Mighell,TerryM. Lewman,MarcelM.Fardoux,Manfred R. McKinnis,Laurel L.Green,Elmer Lee Wood,LarryB. Frisk,and Joseph A. Russo,therebydiscouragingmembership in the Union and,accordingly,Ifind thatRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(3) and(1) of the Act.6.The evidence is not sufficient to establish thatRespondent unlawfully refused to hire Dorothy JeanGosnell,Gordon Scott,and Helen Schmuck,nor is theevidence sufficient to establish that Respondent wasunlawfully motivated in making the decision to dischargeRichard Ogden.THE REMEDYHavingfound that Respondent engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirma-tive action set forth below to effectuate the policies of theAct.Ithaving been found that Respondent unlawfully dis-criminatedagainstDorothea R. Murdock, Don H. Jacobs,Chris G. Dunkle, Charlotta M. Jackson, H. Lee Marshak,William D. Harkson, Jimmy Walters, John C. Chandler,Sue L. Pantano Mastrogioeanni, Charles L. Stewart, GaryA.Mighell,TerryM. Lewman, Marcel M. Fardoux,Manfred R. McKinnis, Laurel L. Green, Elmer Lee Wood,Larry B. Frisk, and Joseph A. Russo with respect to theirapplications for employment, it will be recommended thatRespondent be required to offer them employment in thesame position in which they would have been hired absentthe discrimination against them, if such positions becameavailable subsequent to the filing of their applications, and,if no such position becomes available, in a substantiallyequivalent position. In the event that such positions did notbecome available following the date upon which they filedtheir applications, it will be further recommended that, insuch case, Respondent be required to place their names ona preferential hiring list and offer them the first suchpositions that become available, in which it would haveemployed them absent any discriminatory considerations.Itwillfurtherbe recommended that Respondent berequired to make them whole for any loss of earnings theymay have suffered byreasonof the failure to give themnondiscriminatory consideration for employment in themanner outlined above, less net earnings during the periodof such backpay accrual. Backpay is to be computed on aquarterlybasismaking deductions for interim earnings, andwith interest to be paid at the rate of 6 percent per annum.F.W.Woolworth Company,90 NLRB 289 (1950);IsisPlumbing & Heating Co.,138 NLRB 716 (1962), enforce-ment denied on different grounds 322 F.2d 913 (C.A. 9,1963).Upon the foregoing findings of fact, conclusions of law,and upon theentirerecord, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 16The Respondent, Alexander Dawson, Inc. d/b/a Alexan-der'sRestaurant and Lounge, Las Vegas, Nevada, itsofficers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Interrogating applicants for employment concerningtheir union membership and sympathies.(b) Granting tipsubsidiesor other benefits to employeesfor the purpose of dissuading them from supporting theUnion or otherwise discriminating against employees inregard to hire or tenure of employment or any term orcondition of employmentfor engagingin activity on behalfof a labor organization.is In the event no exceptions are filed as provided by Sec.10246 of theof the Rules and Regulations, be adopted by the Board and become itsRules and Regulations of the National Labor Relations Board,the findings,findings, conclusions,and Order,and all objections thereto shall be deemedconclusions,and recommended Order herein shall, as provided in Sec.102.48waived for all purposes. ALEXANDER'S RESTAURANT AND LOUNGE181(c)Refusing to hire job applicants because they aremembers or sympathizers of the Union or because theyworked in establishments where the Union had served asthe bargaining representative of employees.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Make Dorothea R. Murdock, Don H. Jacobs, ChrisG.Dunkle,CharlottaM. Jackson, H. Lee Marshak,William D. Harkson, Jimmy Walters, John C. Chandler,Sue L. Pantano Mastrogioeanni, Charles L. Stewart, GaryA.Mighell,TerryM. Lewman, Marcel M. Fardoux,Manfred R. McKinnis, Laurel L. Green, Elmer Lee Wood,Larry B. Frisk, and Joseph A. Russo whole for any loss ofpay they may have suffered by reason of the discriminationagainst them in the manner and to the extent set forth in thesection of this Decision entitled "The Remedy."(b) Offer the above-named employees immediate employ-ment, subject to the conditions and limitations set forth inthe section of this Decision entitled "The Remedy."(c)Preserve and upon request make available to theBoardor its agentsall payroll and other records necessaryto compute the backpay and reinstatement rights as setforth in "The Remedy" section of this Decision.(d) Post at its Las Vegas, Nevada, facility copies of theattached noticemarked "Appendix." 17 Copies of thenotice, on forms provided by the Regional Director forRegion 31, after being duly signed by the Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.IT IS FURTHERORDEREDthat the complaint be, and ithereby is, dismissed insofar as it alleges an unlawful refusalto hire Dorothy Jean Gosnell, Gordon Scott, and HelenSchmuck, and insofar as it alleges that Richard Ogden wasunlawfully discharged.17 In the event that the Board's Order is enforced by a Judgment of theto a Judgment of the United States Court of Appeals Enforcing an Order of"United States Court of Appeals, the words in the notice reading "Posted bythe National Labor Relations Board."Order of the National Labor Relations Board"shall read"Posted Pursuant